The question arose whether the court could render judgment in favor of the defendant for the amount of the verdict; and Mr. Hamilton mentioned a case in which the jury found a verdict for the plaintiff
below exceeding fifty dollars; and it seemed to be the general *Page 280 
opinion that he could not hare judgment for more than the extent of the jurisdiction, where he had commenced his suit.
The act of assembly (Digest 330,) gives jurisdiction to justices of the peace in certain civil actions "wherein the matter in demand shall not exceed fifty dollars." Sec. 8 requires that if the defendant have any cross demand against the plaintiff, within thejurisdiction of the justice, he shall bring it forward or "be forever barred from suing for or recovering the Same." And if such cross demand shall exceed fifty dollars, the defendant may
bring it forward, but shall not be barred from recovering the same if he do not. If it shall appear to the justice (or freeholders) on the trial, that there is a sum due the defendant less than $50, judgment shall be given him for such sum; or if more than $50 the fact shall be stated on the record, and the defendant shall have judgment for costs, and be at liberty to sue for his debt in any court having jurisdiction of the same. Sec. 24 provides that appeals shall be proceeded in by declaration, pleadings and trial to judgment and execution as in the other cases originally instituted in the court. "And if a judgment appealed from shall be for a defendant in the action, for a sum found due to him, such defendant shall stand as plaintiff in the appeal and file the declaration; and in the appeal each party may make demands against the other, and the jury by their verdict may find a sum either for plaintiff or defendant, according to the evidence before them, in the same manner as freeholders before the justice could report; and judgment shall be rendered in favor of the party for whom a verdict shall be given, for the sum found for him.
The court gave judgment for the full amount of the verdict.